ORDER
The Disciplinary Review Board on February 25, 1997, having filed with the Court its decision concluding that DAVID J. BILDNER of PASSAIC, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.3 (lack of diligence); RPC 1.4(a) (failure to keep a client reasonably informed); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that DAVID J. BILDNER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*394ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.